United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2992
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Jesse Oziah

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                            Submitted: March 10, 2015
                              Filed: March 25, 2015
                                  [Unpublished]
                                  ____________

Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     Jesse Oziah directly appeals after he pled guilty to charges relating to
production of child pornography, and the district court1 sentenced him to a term of

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
imprisonment below his calculated Guidelines range. His counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
suggesting the district court abused its discretion in sentencing Oziah.

       We have carefully reviewed the district court’s sentencing decision and find
no abuse of discretion. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc). Moreover, we have independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), and conclude that there are no nonfrivolous
issues. As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement The Criminal Justice Act of 1964.
We therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.

      Judge Colloton would grant counsel’s motion to withdraw. See United States
v. Eredia, 578 Fed. Appx. 620, 621 (8th Cir. 2014) (Colloton, J., concurring in part
and dissenting in part).
                        ______________________________




                                         -2-